DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

Lectoy T. Johnson, M.D., JUL 3, 1989

DATE:
Petitioner,

Docket No. C-69
DECISIOM CR 32

-v-

The Inspector General.

DECISION AND ORDER

The Petitioner requested a hearing to contest the
Inspector General's (I.G.'s) determination to exclude him
from participation in the Medicare and Medicaid programs
for a period of five years.’ This Decision and Order
resolves this case on the basis of written briefs and a
stipulated record. I hereby deny the Petitioner's motion
for summary disposition and I conclude that the I.cG. was
required under federal law to exclude the Petitioner for
five years from Medicare and Medicaid.

APPLICABLE STATUTES AND REGULATIONS

I. The Federal Statute.

This case is governed by section 1128 of the Social
Security Act (Act), codified at 42 U.S.C. 1320a-7 (West
U.S.C.A. Supp., 1988). Section 1128(a) of the Act,
headed " Mandatory exclusion," provides in subsection (1)
for the exclusion from Medicare, and a directive to the
State to exclude from State health care programs, any
individual who is "convicted of a criminal offense
related to the delivery of an item or service" under the

1 section 1128 of the Act provides for an exclusion
from the Medicare program and “any State health care
program" as defined in section 1128(h). The Medicaid
program is only one of three types of State health care
programs defined in Section 1128(h) and for the sake of
brevity, I refer only to it.
2

Medicare or Medicaid programs. Section 1128 (c) (3) (B)
provides that the period of exclusion from Medicare and
Medicaid, for a person convicted of a criminal offense
related to the delivery of an item or service, shall be
for a minimum period of five years.

The term "convicted" is defined in section 1128(i) to
include when a plea of guilty or nolo contendere has been
"accepted by a Federal, State, or local court"
(subsection (i)(3)) and when under a "first offender or
other program" a "judgment of conviction has been
withheld" (subsection (i) (4)).

II. The Federal Regulations.

The governing federal regulations (Regulations) are found
in 42 C.F.R. Parts 498, 1001, and 1002 (1987). Part 498

governs the procedural aspects of this exclusion case and
Parts 1001 and 1002 govern the substantive aspects.

In accordance with section 498.5(i), a practitioner,
provider, or supplier who has been excluded from program
coverage is "entitled to a hearing before an ALJ
(Administrative Law Judge)." Pursuant to section
1001.128, an individual who has been excluded from
participation has a right to request a hearing before an
ALJ on the issues of whether: (1) he or she was, in
fact, convicted; (2) the conviction was related to the
delivery of an item or service under Medicare or
Medicaid; and (3) the length of the exclusion is
reasonable.

Section 1001.123(a) requires the I.G. to send written
notice of his determination to exclude an individual or
entity from participation in Medicare and Medicaid when
he has "conclusive information" that the individual or
entity has been convicted of a crime related to the
delivery gf an item or service under Medicare or
Medicaid.

2 Before August 1987, the Act did not prescribe a
minimum period of exclusion.

3 Section 1001.123 provides that the period of
exclusion is to begin 15 days from the date on the
notice; however, the I.G. allowed five days for mailing.
42 C.F.R. 1001.123.
3

III. Texas Code Of Criminal Procedure.

The Texas Code of Criminal Procedure states that the
trial court, after (1) receiving a plea of guilty ora
plea of nolo contendere, (2) hearing the evidence, and
(3) finding that the evidence substantiates a defendant's
guilt, may defer further proceedings without entering an
adjudication of guilt, and place the defendant on
probation. Article 42.12, Section 3d. Upon expiration
of the defendant's term of probation, if the court has
not proceeded to adjudication of guilt, it “shall dismiss
the proceedings against the defendant and discharge him."
Id. at 3d.(c). Cf., Article 42. 12, Section 7. Section
3da.(c) also states:

A dismissal and discharge under this section may
not be deemed a conviction for the purposes of
disqualifications or disabilities imposed by law
for conviction of an offense, except that upon
conviction of a subsequent offense, the fact that
the defendant had previously received probation
shall be admissible before the court or jury to be
considered on the issue of penalty.

BACKGROUND

By letter dated October 14, 1988 (Notice), the I.G.
notified the Petitioner that, as a result of his
conviction of a criminal offense related to the delivery
of an item or service under Medicaid, he would be
excluded from participation in Medicare and Medicaid for
a mandatory five year period, commencing 20 days from the
date of the Notice. The I.G.'s stated basis for the
exclusion was the Petitioner's conviction in the State
Court in Harris County, Texas, of a criminal offense
related to the delivery of an item or service under
Medicaid.

By letter received in the Dallas, Texas Regional Office
of the Department of Health and Human Services (DHHS) on
November 18, 1988, the Petitioner requested a hearing on
the I.G.'s determination. (The Petitioner's letter was
dated August 28, 1988 and the I.G. deemed it to be a
timely request for a hearing. See December 9, 1988
letter from James F. Patton to the Petitioner.) This
case was received in the Civil Remedies Division on
December 12, 1988 and I held a prehearing telephone
conference call on January 17, 1989, at which time I
determined that the issues raised by the Petitioner's
hearing request were legal issues, which could be further
developed by the parties in written briefing and that
there was no dispute as to any material fact. As
reflected in the January 23, 1989 Prehearing Order and
Schedule for Filing Motions for Summary Disposition, I
scheduled a subsequent conference call for April 5, 1989
(after the conclusion of the briefing process). The
purpose of the subsequent call was to determine whether
to schedule oral argument, an evidentiary hearing, or to
proceed to decision based on the written record. During
the April 5, 1989 call, I asked the Petitioner to file a
short reply brief addressing why the decision in the case
Carlos Z. Zamor: M.D., v. The Inspector Genera
Civil Remedies Docket No. C-74, decided March 30, 1989
(pending on appeal under Docket No. 89-100), should not
control this case. I also gave either party until May
10, 1989 to request oral argument. Neither party
requested oral argument.

EVIDENCE

The material facts in this case are stipulated to and
evidenced by exhibits concerning the Petitioner's plea of
nolo contendere, such as the probation order and
deferment of adjudication of guilt (I.G. Ex 1). See
also Tape (containing the stipulation by the parties as

* The citations to the record in this Decision and

Order are noted as follows:

February 15,1989 Stipulation 2/15 Stip (number)

March 17, 1989 Stipulation 3/17 Stip (number)
Tape of April 5, 1989 Tape

telephone conference
Petitioner's Brief P Br (page)
Petitioner's Reply Brief P Rep Br (page)
Petitioner's Additional Brief P Add Br (page)
Petitioner's Exhibit P Ex (number) / (page)
I.G. Brief I.G. Br (page)
I.G. Reply Brief I.G. Rep Br (page)
I.G's Exhibit I.G. Ex (number) /

(page)

By letter dated February 15, 1989, the I.G. filed his
proposed stipulations of material facts in this matter.
By letter dated March 17, 1989, the Petitioner filed his
proposed stipulations of material facts. During the
April 5, 1989 telephone conference call, the parties each
agreed to the factual stipulations made by the other.
(Neither party agreed to any conclusions of law stated by
the other in the stipulations.) References to the
stipulations are by the dates the stipulations were
proposed.
5

to the authenticity of all exhibits) .° The Petitioner
acknowledges that he pleaded nolo contendere in State
court to nine counts of securing execution of a document
by deception, specifically submitting a false Medicaid
claim to obtain a payment in the form of a check.

ISSUE

The sole issue presented in this case is whether the
Petitioner was "convicted" of a criminal offense within
the meaning of sections 1128(a)(1) and (i) of the Act.

FINDINGS OF FACT AND CONC OF é

Having considered the entire record, the arguments, and
the submissions of the parties, and being fully advised
herein, I make the following Findings of Fact and
Conclusions of Law:

1. The Petitioner is an anesthesiologist and has been
enrolled as a physician participating in the Medicaid
program since August 15, 1985. 2/15 Stip 1,2; 3/17 Stip
1,2.

2. On August 20, 1987, the Petitioner was indicted in
the 174th District Court of Harris County, Texas of nine
counts of securing execution of a document by deception,
TEXAS PENAL CODE ANN. Section 32.46; specifically,
submitting a false Medicaid claim to obtain payment in
the form of a check. 2/15 Stip 3; 3/17 Stip 3.

3. On March 28, 1988, the Petitioner pleaded no contest
(I.G. Ex 1) or nolo contendere to the above criminal
offense and the court deferred adjudication of his guilt
and placed him on probation for one year. 2/15 Stip 4;
3/17 Stip 4.

4. The conditions of the Petitioner's probation were
controlled by the Texas Code of Criminal Procedure,
Article 42.12, Section 3d. Tape; I.G. Ex 1. See also,
Texas Code Crim. Pro., Art. 42.12, Section 7.

5 During the April 5 call, the Petitioner also
stipulated that the Exhibits attached to the I.G.'s
February 15 submission were authentic.

6 Any part of this Decision and Order preceding the
Findings of Fact and Conclusions of Law which is
obviously a finding of fact or conclusion of law is
incorporated herein.
6

5. The Petitioner was "convicted" of a criminal offense
“related to the delivery of an item or service" under
Medicaid, within the meaning of sections 1128(a)(1) and
1128(i)(3) and (i) (4) of the Act, notwithstanding the
provisions of Art. 42.12 of the Texas Code of Criminal
Procedure, or the terms of any Orders which may be, or
may have been, entered in Texas State courts pursuant to
that State law provision.

6. In accordance with section 1128 of the Act, the
Petitioner was properly excluded from participation in
Medicare and Medicaid for a period of five years.

7. The material and relevant facts in this case are not
contested.

8. There is no need for an evidentiary hearing in this
case.

9. The I.G. is entitled to summary disposition in this
proceeding.

SSIO)

I. fhe Petitioner Was "Convicted" Of A Criminal Offense
As A Matter Of Federal Law.

The Petitioner argued that he received deferred
adjudication treatment before deferred adjudication was
considered to be within the definition of "convicted"
under applicable federal law. The Petitioner argued that
the definition of "convicted" at the time of his
indictment on August 20, 1987 and his deferred
adjudication on March 28, 1988 was as follows:

(i) Convicted defined
For purposes of subsections (a) and (b) of this
section, a physician or other individual is
considered to have been "convicted" of a criminal
offense-~-

(1) when a judgment of conviction has been entered
against the physician or individual by a Federal,
State, or local court, regardless of whether the
judgment of conviction or other record relating to
criminal conduct has been expunged;

(2) when there has been a finding of guilt against
the physician or individual by a Federal, State, or
local court;
7

(3) when a plea of guilty or nolo contendere by the
physician or individual has been accepted by a
Federal, State, or local court; or;

(4) when the physician or individual has entered

into participation in a first offender or other
ram where jud

withheld. TEmphasis Added. ]

See P Br 3.

The Petitioner argued that the definition of "convicted"
in section 1128 (i)(4) of the Act as underlined above did
not include deferred adjudication and was not amended to
include deferred adjudication until the July 1988
amendment, some three months after the Petitioner was
sentenced. P Br 3, 4. See Pub. L. 100-360, Section 411,
July 1, 1988. The Petitioner argued further that
deferred adjudication was not contemplated by Congress in
defining "convicted" prior to that time, and that the
July amendment cannot be applied retroactively.

P Br 4, 5.

The I.G. argued that he was not applying the July 1988
amendment retroactively, because deferred adjudication
was contemplated under the definition effective at the
time of the Petitioner's plea. 1.G. Rep Br 1, 2. The
I.G. argued that the addition of the term "deferred
adjudication" to section (i) (4) was merely a "technical
amendment." I.G. Rep Br 2, 3. Neither party directly or
fully addressed the applicability of section 1128(i) (3)
of the Act to the facts here.

I find and conclude that the Petitioner was "convicted"
within the meaning of sections 1128(a)(1) and (i)(3) of
the Act because he pleaded nolo contendere to the charges
against him and the State Criminal Court "accepted" his
plea. Section 1128(i)(3) provides that "convicted"
includes a plea of nolo contendere "accepted by a

Federal, State, or local court." See Arthur B. Stone,
-P.M. , Civil Remedies Docket

No. C-52, decided May 5, 1989.

As I said in Stone, the term "accepted" in section
1128(i) (3) is defined by Webster's Third New
International Dictionary, 1976 Unabridged Edition, as the
past tense of "to receive with consent," and is the
opposite of the term rejected. The State Criminal Court
did not reject the Petitioner's plea. Quite the
contrary, the State Criminal Court "accepted" the
Petitioner's plea within the meaning of section
1128(i)(3). Once that happened, the provisions of
8

section 1128(i)(3) were triggered, and what happened
after that is of no consequence to the determination that
the Petitioner was "convicted," as a matter of federal
law.

The circumstances of the Petitioner's case fall not only
within the plain meaning of subsection (i) (3), but within
the plain meaning of subsection (i)(4), as well. As of
the date the Petitioner entered his plea, the latter
subsection included within the definition of "convicted"
the situation in which "the physician or individual has
entered into participation in a first offender or other
program where judgment of conviction has been withheld."
The Order memorializing the Petitioner's plea is
captioned "Deferment of Adjudication." I.G. Ex 1.
Pursuant to Texas law, the Petitioner could have the
proceedings dismissed and be discharged based on
satisfactory completion of his probation. On its face,
the treatment of the Petitioner's case by the Texas Court
falls within the term "other program where judgment of
conviction has been withheld." See Carlos 2.

Zamora,M.D. NV. ns) te} .

The Zamora case involved essentially the same law and
facts as this case. Dr. Zamora pleaded nolo contendere
in a Texas State court to a criminal offense related to
the delivery of an item or service under Medicaid. He
was placed on probation under the Texas Code of Criminal
Procedure, Article 42.12, Section 7, a later section of
the same Article involved in this case (i.e., 3d.) and
having essentially the same effect as 3d for purposes
relevant here. Dr. Zamora successfully completed his
probation and his prosecution was subsequently dismissed
in accordance with the terms of section 7. Zamora
Decision, pp. 5,6.

Dr. Zamora made essentially the same arguments presented
by the Petitioner in this case. Dr. Zamora's case was
somewhat stronger than the Petitioner's here. Dr. Zamora
had his record "expunged" upon satisfactory completion of
his probation, whereas the Petitioner here did not argue
that he had completed probation or that his nolo
contendere plea had been withdrawn.

The question before the court in Zamora was whether,
under the same version of section 1128(i) of the Act as
was in effect at the time of the nolo contendere plea in
9

this case Dr. Zamora was "convicted."” The ALJ hearing
that case determined that he was, both under sections
i(3) and i(4). See Zamora Decision, pp. 7, 8.

During the April 5, 1989 telephone conference call,
mentioned above, I informed the Petitioner that the
Zamora decision appeared to control this case, and I gave
the Petitioner the opportunity to address its
applicability.

The Petitioner did not distinguish this case factually
from Zamora, nor did he contend that there were any
substantive differences between sections 7 and 3d. of the
Texas Code of Criminal Procedure. Instead, the
Petitioner made several broad challenges to the Zamora
decision itself.

First, the Petitioner argued that the holding in Zamora
violated the Tenth Amendment proscription that powers not
delegated to the United States by the Constitution are
reserved to the States. Specifically, the Petitioner
contended that to conclude that the Petitioner is
"convicted" under federal law when he is not considered
to be under state law conflicts with the Tenth Amendment.
The Petitioner argued that the Zamora holding also
conflicted with the judicial doctrine of "comity"
(courtesy between courts dealing with the same matter).
Under this doctrine, he asserted, the federal government
should “honor, respect, or accommodate" the previous no
conviction disposition of the state court. P Add Br 2,
3.

I am not persuaded by these arguments. My conclusion
that the Petitioner was "convicted," as defined by
section 1128(i)(3) and (i) (4), is based on the principle
that the interpretation of a federal statute or
regulation is a question of federal, not state, law.
Thus, to the extent that the definition of "convicted"
in a federal statute is different from state law, the
federal law definition controls. United States v.
Allegheny Co., 322 U.S. 174, 183 (1944); i

Anderson Co., Tenn., 705 F.2d 184, 187 (6th Cir., 1983),
cert. denied, 464 U.S. 1017 (1984). The doctrine of

7 Even though I find that the Petitioner was

"convicted," as the term was defined in section
1128(i)(4) prior to July 1, 1988, I find and conclude
that the July 1988 addition of the term "deferred
adjudication" to section 1128(i)(4) was merely a
technical amendment and that the I.G. did not apply the
July 1988 amendment retroactively.
10

comity does not override the principle of the supremacy
of federal law.

Finally, the Petitioner argued that application of the
holding in Zamora conflicted with the double jeopardy and
due process clauses of the Fifth Amendment.

Specifically, the Petitioner argued: (1) that the charges
against Dr. Zamora were resolved without a conviction
under State law and then, for the same actions, treated
under federal law as if he had been "convicted,"
violating the prohibition against double jeopardy; and
(2) that the "perfunctory" action of declaring that Dr.
Zamora had been "convicted" of a violation under state
law, when no actual state conviction had occurred,
violated the right to due process. P Add Br 2, 3.

I am not persuaded by these arguments, and I conclude
that the Section 3d. of Texas deferred adjudication
statute and the federal exclusion law do not conflict.
In Zamora, addressing a similarly worded Section 7, the
ALJ stated:

It is evident from the face of the federal statute,
as well as the legislative history cited above,
that Congress' intent in enacting the exclusion
legislation was remedial and not punitive. A
principal objective of the law was to protect the
financial integrity of federally funded health care
programs from those who have proven themselves to
be untrustworthy. That excluded individuals might
find themselves to be financially disadvantaged by
their exclusions is an incidental effect. Because
the intent of Congress was not to "punish," the
exclusion remedy cannot be viewed as constituting
an additional punishment beyond that contemplated
by Texas law.

Zamora, supra, p. 9.

The Petitioner's double jeopardy/due process arguments
are necessarily premised on the assertion that the
exclusion is an additional punishment. An exclusion is
not a punishment, but a consequence of certain court
actions defined by the federal statute as "convicted."
The Petitioner has not been subjected to double jeopardy,
nor has he been denied due process, by application of the
federal definition of "convicted."
11

Il. A Minimum Mandatory Five Year Exclusion Was
Required In This Case.

Section 1128(a)(1) of the Act clearly requires the I.G.
to exclude individuals and entities from the Medicare
program, and direct their exclusion from the Medicaid
program, for a minimum period of five years, when such
individuals and entities have been "convicted" of a
criminal offense "related to the delivery of an item or
service" under the Medicare or Medicaid programs within
the meaning of section 1128(a)(1) of the Act.
Congressional intent on this matter is clear:

A minimum five-year exclusion is appropriate, given
the seriousness of the offenses at issue. ...
Moreover, a mandatory five-year exclusion should
provide a clear and strong deterrent against the
commission of criminal acts.

S. Rep No. 109, 100th Cong., Ist Sess. 2, reprinted in
1987 U.S. Code Cong. and Ad. News 682, 686.

Since the Petitioner was "convicted" of a criminal
offense, and it was "related to the delivery of an item
or service" under the Medicaid program within the meaning
of section 1128(a)(1) and (i) of the Act, the I.G. was
required to exclude the Petitioner for a minimum of five
years.

CONCLUSTON
Based on the law and undisputed material facts in the
record in this case, I conclude that the I.G. properly
excluded the Petitioner from the Medicare program, and
directed his exclusion from Medicaid for the minimum
mandatory period of five years.

IT IS SO ORDERED.

/s/

Charles E. Stratton
Administrative Law Judge
